 

Exhibit 10.1

 

June 19 , 2018

 

LF Capital Acquisition Corp.

600 Madison Avenue

New York, NY 10022

 

Re:Initial Public Offering

 

Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and among LF Capital Acquisition Corp., a Delaware corporation (the
“Company”), B. Riley FBR, Inc. and Raymond James & Associates, Inc., as
representatives (the “Representatives”) of the several underwriters (each, an
“Underwriter” and collectively, the “Underwriters”), relating to an underwritten
initial public offering (the “Public Offering”), of 15,525,000 of the Company’s
units (including up to 2,025,000 units that may be purchased to cover
over-allotments, if any) (the “Units”), each comprised of one share of the
Company’s Class A common stock, par value $0.0001 per share (the “Common
Stock”), and one warrant. Each Warrant (each, a “Warrant”) entitles the holder
thereof to purchase one share of Common Stock at a price of $11.50 per share,
subject to adjustment. The Units shall be sold in the Public Offering pursuant
to a registration statement on Form S-1 and prospectus (the “Prospectus”) filed
by the Company with the Securities and Exchange Commission (the “Commission”)
and the Company shall apply to have the Units listed on the Nasdaq Capital
Market. Certain capitalized terms used herein are defined in paragraph 11
hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Level Field Capital, LLC (the “Sponsor”) and each of the
undersigned individuals, each of whom is a member of the Company’s board of
directors and/or management team (each, an “Insider” and collectively, the
“Insiders”), hereby agrees with the Company as follows:

 

1.            The Sponsor and each Insider agrees that if the Company seeks
stockholder approval of a proposed Business Combination, then in connection with
such proposed Business Combination, it, he or she shall (i) vote any shares of
Capital Stock owned by it, him or her in favor of any proposed Business
Combination and (ii) not redeem any shares of Common Stock owned by it, him or
her in connection with such stockholder approval.

 

2.            The Sponsor and each Insider hereby agrees that in the event that
the Company fails to consummate a Business Combination within 24 months from the
closing of the Public Offering, or such later period approved by the Company’s
stockholders in accordance with the Company’s amended and restated certificate
of incorporation, the Sponsor and each Insider shall take all reasonable steps
to cause the Company to (i) cease all operations except for the purpose of
winding up, (ii) as promptly as reasonably possible but not more than 10
business days thereafter, subject to lawfully available funds therefor, redeem
100% of the Common Stock sold as part of the Units in the Public Offering (the
“Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest earned
on the funds held in the Trust Account and not previously released to the
Company to pay its franchise and income taxes (less up to $100,000 of interest
to pay dissolution expenses), divided by the number of then outstanding Offering
Shares, which redemption will completely extinguish all Public Stockholders’
rights as stockholders (including the right to receive further liquidating
distributions, if any), subject to applicable law, and (iii) as promptly as
reasonably possible following such redemption, subject to the approval of the
Company’s remaining stockholders and the Company’s board of directors, dissolve
and liquidate, subject in each case to the Company’s obligations under Delaware
law to provide for claims of creditors and other requirements of applicable law.
The Sponsor and each Insider agrees to not propose any amendment to the
Company’s amended and restated certificate of incorporation that would modify
the substance or timing of the Company’s obligation to redeem 100% of the
Offering Shares if the Company does not complete a Business Combination within
24 months from the closing of the Public Offering, unless the Company provides
its public stockholders with the opportunity to redeem their shares of Common
Stock upon approval of any such amendment at a per-share price, payable in cash,
equal to the aggregate amount then on deposit in the Trust Account, including
interest earned on the funds held in the Trust Account and not previously
released to the Company to pay its franchise and income taxes, divided by the
number of then outstanding Offering Shares.

 

 1. 

 

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it, him or her. The Sponsor
and each Insider hereby further waives, with respect to any shares of Common
Stock held by it, him or her, if any, any redemption rights it, he or she may
have in connection with the consummation of a Business Combination, including,
without limitation, any such rights available in the context of a stockholder
vote to approve such Business Combination or in the context of a tender offer
made by the Company to purchase shares of Common Stock (although the Sponsor,
the Insiders and their respective affiliates shall be entitled to redemption and
liquidation rights with respect to any Offering Shares it or they hold if the
Company fails to consummate a Business Combination within 24 months from the
date of the closing of the Public Offering).

 

3.            During the period commencing on the effective date of the
Underwriting Agreement and ending 180 days after such date, the Sponsor and each
Insider shall not, without the prior written consent of the Representatives, (i)
sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant any
option to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission promulgated thereunder, with respect to any Units, shares of
Common Stock, Founder Shares, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Common Stock owned by it, him or
her, (ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any Units,
shares of Common Stock, Founder Shares, Warrants or any securities convertible
into, or exercisable, or exchangeable for, shares of Common Stock owned by it,
him or her, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (iii) publicly announce any intention to
effect any transaction specified in clause (i) or (ii). Each of the Insiders and
the Sponsor acknowledges and agrees that, prior to the effective date of any
release or waiver of the restrictions set forth in this paragraph 3 or paragraph
7 below, the Company shall announce the impending release or waiver by press
release through a major news service at least two business days before the
effective date of the release or waiver. Any release or waiver granted shall
only be effective two business days after the publication date of such press
release. The provisions of this paragraph will not apply if the release or
waiver is effected solely to permit a transfer not for consideration and the
transferee has agreed in writing to be bound by the same terms described in this
Letter Agreement to the extent and for the duration that such terms remain in
effect at the time of the transfer.

 

4.            In the event of the liquidation of the Trust Account, the Sponsor
(which for purposes of clarification shall not extend to any other shareholders,
members or managers of the Sponsor) agrees to indemnify and hold harmless the
Company against any and all loss, liability, claim, damage and expense
whatsoever (including, but not limited to, any and all legal or other expenses
reasonably incurred in investigating, preparing or defending against any
litigation, whether pending or threatened, or any claim whatsoever) to which the
Company may become subject as a result of any claim by (i) any third party for
services rendered or products sold to the Company or (ii) a prospective target
business with which the Company has entered into an acquisition agreement (a
“Target”); provided, however, that such indemnification of the Company by the
Sponsor shall apply only to the extent necessary to ensure that such claims by a
third party for services rendered (other than the Company’s independent public
accountants) or products sold to the Company or a Target do not reduce the
amount of funds in the Trust Account to below (i) $10.20 per share of the
Offering Shares or (ii) such lesser amount per share of the Offering Shares held
in the Trust Account due to reductions in the value of the trust assets as of
the date of the liquidation of the Trust Account, in each case, net of the
amount of interest earned on the property in the Trust Account which may be
withdrawn to pay taxes, except as to any claims by a third party (including a
Target) who executed a waiver of any and all rights to seek access to the Trust
Account and except as to any claims under the Company’s indemnity of the
Underwriters against certain liabilities, including liabilities under the
Securities Act of 1933, as amended. In the event that any such executed waiver
is deemed to be unenforceable against such third party, the Sponsor shall not be
responsible to the extent of any liability for such third party claims. The
Sponsor shall have the right to defend against any such claim with counsel of
its choice reasonably satisfactory to the Company if, within 15 days following
written receipt of notice of the claim to the Sponsor, the Sponsor notifies the
Company in writing that it shall undertake such defense.

 

 2. 

 

 

5.            To the extent that the Underwriters do not exercise their
over-allotment option to purchase up to an additional 2,025,000 Units within 45
days from the date of the Prospectus (and as further described in the
Prospectus), the Sponsor agrees to forfeit, at no cost, a number of Founder
Shares in the aggregate equal to the product of 506,250 multiplied by a
fraction, (i) the numerator of which is 2,025000 minus the number of Units
purchased by the Underwriters upon the exercise of their over-allotment option,
and (ii) the denominator of which is 2,025,000. The forfeiture will be adjusted
to the extent that the over-allotment option is not exercised in full by the
Underwriters so that the Initial Stockholders will own an aggregate of 20.0% of
the Company’s issued and outstanding shares of Capital Stock after the Public
Offering.

 

6.            (a) The Sponsor and each Insider hereby agrees not to participate
in the formation of, or become an officer or director of, any other blank check
company unless the Company has failed to complete a Business Combination within
24 months after the closing of the Public Offering. Such restriction does not
preclude (i) the Sponsor from pursuing limited partnership interests in asset
management companies or (ii) any position as an officer or director of another
blank check company held on the date hereof. For the avoidance of doubt, the
Sponsor and each Insider are allowed to participate in the formation of, or
become an officer or director of, another blank check company upon the Company
entering into a definitive agreement with respect to a Business Combination.

 

7.            The Sponsor and each Insider hereby agrees and acknowledges that:
(i) the Underwriters and the Company would be irreparably injured in the event
of a breach by such Sponsor or an Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 6, 7(a), 7(b), and 9 of this Letter Agreement (ii)
monetary damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to injunctive relief, in addition to any
other remedy that such party may have in law or in equity, in the event of such
breach.

 

8.            (a)The Sponsor and each Insider agrees that it or he shall not
Transfer any Founder Shares (or shares of Common Stock issuable upon conversion
thereof) until the earlier of (A) one year after the completion of the Company’s
initial Business Combination or (B) subsequent to the Business Combination, (x)
if the last sale price of the Common Stock equals or exceeds $12.00 per share
(as adjusted for stock splits, stock dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the Company’s initial Business
Combination or (y) the date on which the Company completes a liquidation,
merger, capital stock exchange, reorganization or other similar transaction that
results in all of the Company’s stockholders having the right to exchange their
shares of Common Stock for cash, securities or other property (the “Founder
Shares Lock-up Period”).

 

(b)            The Sponsor and each Insider agrees that it, he or she shall not
Transfer any Private Placement Warrants (or shares of Common Stock issued or
issuable upon the exercise of the Private Placement Warrants) until 30 days
after the completion of a Business Combination (the “Private Placement Warrants
Lock-up Period”, together with the Founder Shares Lock-up Period, the “Lock-up
Periods”).

 

(c)            Notwithstanding the provisions set forth in paragraphs 7(a) and
(b), Transfers of the Founder Shares, Private Placement Warrants and shares of
Common Stock issued or issuable upon the exercise or conversion of the Private
Placement Warrants or the Founder Shares and that are held by the Sponsor, any
Insider or any of their permitted transferees (that have complied with this
paragraph 7(c)), are permitted (a) to the Company’s officers or directors, any
affiliates or family members of any of the Company’s officers or directors, any
members of the Sponsor, or any affiliates of the Sponsor; (b) in the case of an
individual, transfers by gift to a member of the individual’s immediate family,
to a trust, the beneficiary of which is a member of the individual’s immediate
family or an affiliate of such person, or to a charitable organization; (c) in
the case of an individual, transfers by virtue of laws of descent and
distribution upon death of the individual; (d) in the case of an individual,
transfers pursuant to a qualified domestic relations order; (e) transfers by
private sales or transfers made in connection with the consummation of a
Business Combination at prices no greater than the price at which the securities
were originally purchased; (f) transfers in the event of the Company’s
liquidation prior to the completion of an initial Business Combination; (g)
transfers by virtue of the laws of the State of Delaware or the Sponsor’s
limited liability company agreement upon dissolution of the Sponsor; and (h) in
the event of the Company’s liquidation, merger, capital stock exchange,
reorganization or other similar transaction which results in all of the
Company’s stockholders having the right to exchange their shares of Common Stock
for cash, securities or other property subsequent to the completion of the
Company’s initial Business Combination; provided, however, that in the case of
clauses (a) through (e) , these permitted transferees must enter into a written
agreement agreeing to be bound by the restrictions herein.

 

 3. 

 

 

(d)           The Sponsor and each Insider represents and warrants that it, he
or she has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background. The Sponsor and
each Insider’s questionnaire furnished to the Company is true and accurate in
all respects. The Sponsor and each Insider represents and warrants that: it, he
or she is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; it, he or she has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and it, he or she is not currently a defendant in any such criminal
proceeding.

 

9.            Except as disclosed in the Prospectus, neither the Sponsor nor any
Insider nor any affiliate of the Sponsor or any Insider, nor any director or
officer of the Company, shall receive from the Company any finder’s fee,
reimbursement, consulting fee, monies in respect of any repayment of a loan or
other compensation prior to, or in connection with any services rendered in
order to effectuate the consummation of the Company’s initial Business
Combination (regardless of the type of transaction that it is), other than the
following, none of which will be made from the proceeds held in the Trust
Account prior to the completion of the initial Business Combination: repayment
of a loan and advances up to an aggregate of $500,000 made to the Company by the
Sponsor; payment to an affiliate of the Sponsor for office space, utilities and
secretarial and administrative support for a total of $10,000 per month;
reimbursement for any reasonable out-of-pocket expenses related to identifying,
investigating and consummating an initial Business Combination; payments made to
Mr. Baudouin Prot through 2019 and repayment of loans, if any, and on such terms
as to be determined by the Company from time to time, made by the Sponsor or any
of the Company’s officers or directors to finance transaction costs in
connection with an intended initial Business Combination, provided, that, if the
Company does not consummate an initial Business Combination, a portion of the
working capital held outside the Trust Account may be used by the Company to
repay such loaned amounts so long as no proceeds from the Trust Account are used
for such repayment. Up to $1,500,000 of such loans may be convertible into
warrants at a price of $1.00 per warrant at the option of the lender. Such
warrants would be identical to the Private Placement Warrants, including as to
exercise price, exercisability and exercise period.

 

10.            The Sponsor and each Insider has full right and power, without
violating any agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as a
director on the board of directors of the Company and hereby consents to being
named in the Prospectus as a director of the Company.

 

 4. 

 

 

11.            As used herein, (i) “Business Combination” shall mean a merger,
capital stock exchange, asset acquisition, stock purchase, reorganization or
similar business combination, involving the Company and one or more businesses;
(ii) “Capital Stock” shall mean, collectively, the Common Stock and the Founder
Shares; (iii) “Founder Shares” shall mean the 3,375,000 shares of the Company’s
Class B common stock, par value $0.0001 per share, (or 3,881,500 shares if the
over-allotment option is exercised in full by the Underwriters) held by the
Initial Stockholders on the date hereof; (iv) “Initial Stockholders” shall mean
the Sponsor and any other holder of Founder Shares immediately prior to the
Public Offering; (v) “Private Placement Warrants” shall mean the warrants to
purchase up to 6,950,000 shares of Common Stock of the Company (or 7,760,000
shares of Common Stock if the over-allotment option is exercised in full) that
the Sponsor and certain funds and accounts managed by subsidiaries of BlackRock,
Inc (the “BlackRock Funds”) have agreed to purchase for an aggregate purchase
price of $6,950,000 in the aggregate (or $7,760,000 if the over-allotment option
is exercised in full), or $1.00 per warrant, in a private placement that shall
occur simultaneously with the consummation of the Public Offering; (vi) “Public
Stockholders” shall mean the holders of securities issued in the Public
Offering; (vii) “Trust Account” shall mean the trust fund into which a portion
of the net proceeds of the Public Offering and the sale of the Private Placement
Warrants shall be deposited; (viii) “ “Transfer” shall mean the (a) sale or
assignment of, offer to sell, contract or agreement to sell, hypothecate,
pledge, grant of any option to purchase or otherwise dispose of or agreement to
dispose of, directly or indirectly, or establishment or increase of a put
equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or (c)
public announcement of any intention to effect any transaction specified in
clause (a) or (b).

 

12.            This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

13.            No party hereto may assign either this Letter Agreement or any of
its rights, interests, or obligations hereunder without the prior written
consent of the other parties. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This Letter Agreement
shall be binding on the Sponsor and each Insider and their respective
successors, heirs and assigns and permitted transferees.

 

14.            This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties hereto (i) all agree
that any action, proceeding, claim or dispute arising out of, or relating in any
way to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

15.            Any notice, consent or request to be given in connection with any
of the terms or provisions of this Letter Agreement shall be in writing and
shall be sent by express mail or similar private courier service, by certified
mail (return receipt requested), by hand delivery or facsimile transmission.

 

16.            This Letter Agreement shall terminate on the earlier of (i) the
expiration of the Lock-up Periods or (ii) the liquidation of the Company;
provided, however, that this Letter Agreement shall earlier terminate in the
event that the Public Offering is not consummated and closed by September 30,
2018; provided further that paragraph 4 of this Letter Agreement shall survive
such liquidation.

 

[Signature Page Follows]

 

 5. 

 

 

  Sincerely,       LF CAPITAL ACQUISITION CORP.         By: /s/ Scott Reed  
Name: Scott Reed   Title: President         LEVEL FIELD CAPITAL, LLC       by
LEVEL FIELD PARTNERS, LLC, its Managing Member       By LEVEL FIELD MANAGEMENT,
LLC       By: /s/ Elias Farhat   Name: Elias Farhat   Title: Member         By:
/s/ Djemi Traboulsi   Name: Djemi Traboulsi   Title: Member         By: /s/
Baudouin Prot   Name: Baudouin Prot         By: /s/ Philippe De Backer   Name:
Philippe De Backer         By: /s/ Scott Reed   Name: Scott Reed         By: /s/
Elias Farhat   Name: Elias Farhat         By: /s/ Djemi Traboulsi   Name: Djemi
Traboulsi         By: /s/ James Erwin   Name: James Erwin         By: /s/ Karen
Wendel   Name: Karen Wendel         By: /s/ Gregory P. Wilson   Name: Gregory P.
Wilson

 

[Signature Page To Letter Agreement]

 

 6. 

 

